MEMORANDUM OPINION

No. 04-06-00437-CV

SOUTH TEXAS ORTHOPAEDIC AND SPINAL SURGERY ASSOCIATES, P.A.,
Appellant

v.

Theodore DUIGON and Carolyn Duigon,
Appellees

From the 131st Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CI-18300
Honorable Martha Tanner, Judge Presiding

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Karen Angelini, Justice

Delivered and Filed:	June 6, 2007 

DISMISSED
	Appellant has filed a motion to dismiss this appeal because all matters in dispute between
and among the parties have been fully compromised and settled.  The motion contains a certificate
of service to appellees, who have not opposed the motion.  Therefore, we grant the motion and
dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).  Costs of the appeal are taxed against the parties
who incurred them.
							PER CURIAM